Citation Nr: 0928072	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  05-25 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a skin rash, to 
include as due to exposure to Agent Orange.

3.  Entitlement to service connection for a neurological 
disorder, variously claimed as multiple sclerosis, a spinal 
cord tumor and carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to 
January 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs Regional Office (RO) that 
concluded that new and material evidence had not been 
submitted to reopen a claim for service connection for PTSD.  
In addition, the RO denied service connection for a spinal 
cord tumor and carpal tunnel syndrome.  By decision dated 
September 2007, the Board reopened the claim for service 
connection for PTSD, but denied it on the merits.  The 
decision also denied service connection for a skin rash, to 
include as due to Agent Orange.  Finally, the Board remanded 
the claim for service connection for a neurological 
disability, variously classified, for additional development 
of the record.  

The Veteran appealed the Board's determinations regarding the 
claims for service connection for PTSD and for a skin rash to 
the United States Court of Appeals for Veterans Claims 
(Court) which, by Order dated November 2008, granted a Joint 
Motion for Partial Remand (Joint Motion).  The case is again 
before the Board for appellate consideration.

The Joint Motion noted that the Veteran had abandoned his 
claim for service connection for degenerative disc disease of 
the lumbar spine.  Accordingly, this decision is limited to 
the issues set forth on the cover page.

The issues of entitlement to service connection for PTSD and 
for a skin rash, to include as due to exposure to Agent 
Orange, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  The service treatment records are negative for complaints 
or findings of any neurological disability.

2.  The competent medical evidence of record establishes that 
carpal tunnel syndrome was first shown more than one year 
following service; that multiple sclerosis was initially 
manifested more than seven years after service; and a spinal 
cord tumor, if present, was first shown years after service.  
None of these conditions is related to service.  


CONCLUSION OF LAW

A neurological disability, variously claimed as multiple 
sclerosis, a spinal cord tumor and carpal tunnel syndrome, 
was not incurred in or aggravated by service, nor may 
multiple sclerosis be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In a February 2004 letter, issued prior to the decision on 
appeal, and in October 2007 letter, notice was provided to 
the Veteran regarding what information and evidence is needed 
to substantiate the claim, as well as what information and 
evidence must be submitted by the Veteran and what 
information and evidence will be obtained by VA.  The letter 
also advised the appellant of how the VA determines a 
disability rating and assigns an effective date, and the type 
of evidence which impacts such.  The case was last 
readjudicated in March 2009.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, private and VA medical records, VA 
examination reports, Social Security Administration records, 
statements from a friend of the Veteran and his brothers, and 
hearing testimony.

The appellant was notified and aware of the evidence needed 
to substantiate this claim, the avenues through which he 
might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran has been an active participant in the 
claims process by providing argument and evidence regarding 
his claim.  Thus, the Veteran has been provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
and organic diseases of the nervous system or spinal tumors 
become manifest to a degree of 10 percent or more within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service.  Multiple sclerosis which 
becomes manifest to a degree of 10 percent or more within 
seven years from date of termination of such service shall be 
presumed to have been incurred in or aggravated by service.  
These presumptions are rebuttable by affirmative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Turning to the merits of the claim, the evidence supporting 
the Veteran's claim includes his statements and some of the 
medical findings of record.  On VA Agent Orange evaluation in 
June 1986, the Veteran reported a tingling problem.  He also 
related a history of chronic headaches which had begun about 
five years earlier.  The headaches cleared up for about four 
years and began recurring in March 1986.  He was seen in a VA 
outpatient treatment clinic in June 1986 and stated that he 
had some numbness at night in bed.  The diagnoses included 
tension headache and possible brain tumor.  

During a VA general medical examination in March 1997, the 
Veteran acknowledged that he had been in a motor vehicle 
accident one year earlier, but asserted that he had 
experienced numbness in his arms for some years before the 
accident.  He indicated that the numbness would typically 
begin in his fingers and become numb throughout both arms.  
He claimed he had been told at a VA clinic that he had 
peripheral neuropathy.  

Magnetic resonance imaging of the cervical spine at a private 
facility in February 2004 was suspicious for a spinal cord 
tumor.  The report indicated that multiple sclerosis was a 
possibility, but that a neoplasm was favored.  A June 2005 
report from a private physician shows that the Veteran had 
been seen for cervical cord/spine disease, generalized 
peripheral neuropathy, and carpal tunnel syndrome.  The 
Veteran reported that he was progressively worsening and had 
weakness of the lower extremities.  The examiner summarized 
the findings of magnetic resonance imaging scans done in 
February 2005.  Following an examination, the impression was 
recurrent cord lesion, likely demyelinating disease, such as 
a cervical form of multiple sclerosis, despite a negative 
spinal fluid.  It was felt that a tumor was less likely.  A 
history of carpal tunnel syndrome and generalized peripheral 
neuropathy was also noted.  

When examined by the VA in December 2008, the Veteran related 
that his neurological symptoms began in the mid 1970's.  At 
that time, his symptoms included intermittent numbness and 
tingling of the arms and hands.  

The evidence against the Veteran's claim includes the service 
treatment records and the post-service medical evidence.  The 
service treatment records are negative for complaints or 
findings concerning any neurological disability, including a 
tumor, multiple sclerosis or carpal tunnel syndrome.  The 
Veteran was admitted to a VA hospital in May 1971 for 
unrelated complaints.  No pertinent findings or diagnoses 
were provided.  

The Veteran apparently first reported tingling in June 1986.  
On the VA Agent Orange evaluation at that time, no motor or 
sensory deficits were found.  In addition, the Board notes 
that the Veteran denied any history of numbness at that time, 
but then noted that when laying down at night on one side or 
the other, sometimes his arm would go numb.  He stated that 
once he got up and was active, it would disappear.  As noted 
above, he asserted in November 1991 that he had experienced 
numbness and tingling for about 15 years.    

The Veteran was seen for a private neurosurgical consultation 
for a spinal cord tumor in April 2004.  He stated his 
symptoms began in 2001, at which time he began to experience 
a slow and insidious onset of weakness in the arms and legs, 
which was associated with cramping of the muscles of his 
lower extremities.  He also experiences severe pain beginning 
in the back going down his legs.  A work-up in 2003 by 
another private physician showed that he had carpal tunnel 
syndrome and peripheral neuropathy.  The April 2004 examiner 
reported that he reviewed magnetic resonance imaging tests 
done in 2003 and 2004.  

The Veteran was afforded a neurological examination by the VA 
in December 2008.  The examiner noted that he reviewed the 
claims folder, and summarized the findings of the pertinent 
evidence.  The impressions were bilateral carpal tunnel 
syndrome, recurrent cervical spine demyelinating disease, 
most probably due to multiple sclerosis, and peripheral 
neuropathy, documented by electromyogram and nerve conduction 
studies.  The examiner stated that the Veteran's symptoms of 
intermittent hand numbness and tingling, which the Veteran 
dated to 1974 to 1975, were due to underlying carpal tunnel 
syndrome.  He also stated that the symptoms related to the 
demyelinating disease most likely began around 2000, with a 
waxing and waning course since then.  He added that it was 
unlikely that the Veteran had a spinal cord tumor.  The 
examiner concluded that it was less likely than not that 
multiple sclerosis, carpal tunnel syndrome or peripheral 
neuropathy was related to service.  

The only medical opinion of record determined that the 
Veteran's multiple sclerosis, carpal tunnel syndrome and 
peripheral neuropathy were first manifested many years after 
service, and are unrelated to service.  The examiner also 
indicated that the Veteran does not have a spinal cord tumor.  
The only evidence supporting the Veteran's claim that his 
neurological disability is related to service consists of 
his statements.  Although he is competent to state his 
symptoms, he is not, as a layperson, qualified to render a 
medical diagnosis or an opinion concerning medical causation 
on the diagnosis or etiology of his neurological disabilities 
as such requires medical expertise.  See Layno v. Brown, 6 
Vet. App. 465 (1994); see also Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence 
to testify as to symptoms but not to provide medical 
diagnosis).  In contrast, the medical opinion of record is 
predicated on a review of the claims folder, and the Board 
finds that it is of greater probative value than the 
Veteran's allegations regarding the relationship of any 
current neurological disability to service.  

The Board notes that the Veteran also contends his 
neurological condition is due to Agent Orange exposure.  A 
veteran who had active service in the Republic of Vietnam 
from January 9, 1962, to May 7, 1975, will be presumed to 
have been exposed to an herbicide agent during that service.  
When such a veteran develops a disorder listed in 38 C.F.R. § 
3.309(e), which disorders have been shown to be caused by 
exposure to Agent Orange, to a degree of 10 percent or more 
within the specified period, the disorder shall be presumed 
to have been incurred during service unless rebutted.  38 
U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (2008).

The following diseases shall be service connected if a 
veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied: AL amyloidosis, chloracne 
or other acneform disease consistent with chloracne, 
Hodgkin's disease, type II diabetes mellitus, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, certain respiratory cancers, and soft tissue sarcoma.  
38 C.F.R. § 3.309(e).  

A presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
Era is not warranted for any other condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  Diseases Not Associated 
With Exposure to Certain Herbicide Agents, 68 Fed. Reg. 
27,630 (May 20, 2003); see also Health Outcomes Not 
Associated With Exposure to Certain Herbicide Agents, 72 FR 
32395-01 (June 12, 2007).  

In accordance with section 3 of the Agent Orange Act of 1991, 
Pub. L. 102-4, 105 Stat. 11, the Secretary has entered into 
an agreement with the National Academy of Sciences (NAS) to 
review and summarize the scientific evidence concerning the 
association between exposure to herbicides used in support of 
military operations in the Republic of Vietnam during the 
Vietnam Era and each disease suspected to be associated with 
such exposure.  Congress mandated that NAS determine, to the 
extent possible: (1) whether there is a statistical 
association between the suspect diseases and herbicide 
exposure, taking into account the strength of the scientific 
evidence and the appropriateness of the methods used to 
detect the association; (2) the increased risk of disease 
among individuals exposed to herbicides during service in the 
Republic of Vietnam during the Vietnam Era; and (3) whether 
there is a plausible biological mechanism or other evidence 
of a causal relationship between herbicide exposure and the 
suspect disease.  Moreover, as required by the statute and 
agreement, the NAS submits a report to the Secretary every 
two years regarding the results of their review and 
summarization of the medical literature.  

In the most recent study, NAS concluded that there was no new 
evidence to change the previous determination that there is 
that there is inadequate or insufficient evidence to 
determine whether an association exists between exposure to 
herbicides and chronic peripheral nervous system disorders or 
immune system disorders, to include auto-immune disorders.  
See Health Outcomes Not Associated With Exposure to Certain 
Herbicide Agents, 72 FR 32395-01 (June 12, 2007); 
see generally 71 FR 75258, 75259 (multiple sclerosis is an 
autoimmune neuroinflammatory disease).  Thus, service 
connection on a presumptive basis based on Agent Orange 
exposure is not warranted for his claimed neurological 
disability.

The Board concludes, accordingly, that the preponderance of 
the evidence is against the claim for service connection for 
a neurological disability, variously claimed as multiple 
sclerosis, a spinal cord tumor and carpal tunnel syndrome, on 
direct and presumptive bases.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Service connection for a neurological disability, variously 
claimed as multiple sclerosis, a spinal cord tumor and carpal 
tunnel syndrome is denied.


REMAND

The Veteran also asserts that service connection is warranted 
for PTSD and for a skin rash, to include as due to exposure 
to Agent Orange.  

The Board notes that the Veteran was awarded the Combat 
Action Ribbon.  The record also reflects that he was admitted 
to the VA hospital in Nashville, Tennessee in May 1971 after 
he had sustained first, second and third degree burns over 
the entire front of his body.  The record also shows that the 
Veteran related to a private psychologist in October 1996 
that he had been involved in a motor vehicle accident one 
year earlier.  He stated that he hit his head and was 
reportedly unconscious for an undetermined amount of time.  

The Veteran asserts that he was admitted to the VA hospital 
in Murfreesboro, Tennessee shortly after his discharge from 
service.  A December 1991 Report of Contact discloses that 
the RO attempted to obtain outpatient records for 1973 from 
that facility, but was informed that there were no 
appointments on file.  The Board notes that the Veteran 
reported on his November 1991 claim for service connection 
for PTSD that he had been treated at that facility in 1973.  
In any event, the record fails to indicate that the RO 
attempted to obtain inpatient records for the Veteran.  

The Joint Motion indicated that the September 2007 Board 
decision had failed 
to consider statements dating the onset of the Veteran's rash 
to a period of time either in service or shortly thereafter.  
An examination for the Social Security Administration in 
November 2002 shows that the Veteran stated that he had had 
eczema for about 30 years.  At his 1986 Agent Orange 
examination he reported a rash on his arms since 1974.  
Similarly, during a hearing at the RO in February 2006, the 
Veteran claimed that he began having skin problems shortly 
after he left Vietnam.  In light of the above, a VA skin 
examination should be scheduled to determine whether the 
Veteran suffers from any chronic skin condition which is 
related to service, to include Agent Orange exposure.

Although the Veteran's DD Form 214 notes the receipt of 
Vietnam Service and Campaign medals, the actual dates of 
service in Vietnam have not been determined.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  Request the Veteran's dates of 
service in country in Vietnam through 
official sources.

2.  The RO/AMC should attempt to obtain 
inpatient reports from a period of 
hospitalization at the VA hospital in 
Murfreesboro, Tennessee for the years 
1971 to 1973.

3.  Ask the Veteran to provide the names 
and addresses of all medical care 
providers, VA and private, who have 
treated him for PTSD or a skin condition 
since service.  After securing any 
necessary release, the RO/AMC should 
obtain any identified records which are 
not duplicates of those already contained 
in the claims file.

4.  The Veteran should be afforded a VA 
skin examination to determine the nature 
and etiology of any current skin 
disability.  The examiner is requested to 
furnish an opinion concerning whether it 
is at least as likely as not that any 
current skin disorder is related to 
service, to include exposure to Agent 
Orange.  The rationale for any opinion 
expressed should be set forth.  All 
necessary tests should be performed.  The 
claims folder should be made available to 
the examiner in conjunction with the 
examination.

5.  Following completion of the above, 
the RO/AMC should review the evidence and 
determine whether 
the Veteran's claim may be granted.  If 
not, he and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be provided 
an opportunity to respond.  The case 
should then be returned to the Board for 
further appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


